Citation Nr: 0208108	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the assignment of a 20 percent rating for 
service-connected low back disability was based on clear and 
unmistakable error.  

2.  Entitlement to an increased (compensable) rating for 
service-connected low back pain.  

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from July 15, 1998 to August 11, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veteran's affairs 
(VA).  

The VA Form 9 received from the veteran in September 1999 
shows he indicated that he wanted a hearing at the local 
office before a member of the Board.  By the same document, 
the veteran requested a local hearing.  The latter was 
scheduled and later canceled by the veteran, in January 2000.  
However, the veteran has not been provided a Travel Board 
hearing.  The veteran is entitled to such a hearing.  
38 U.S.C.A. § 7107 (West Supp. 2001); 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2001).  Accordingly, prior to appellate 
consideration of this appeal, the case must be returned to 
the RO to schedule a hearing before a member of the Board.  
In view of the foregoing, the case is remanded to the RO for 
the following actions:  

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a member of the 
board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder. 

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until so 
informed.  The purposes of this REMAND are to schedule a 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




